PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/378,558
Filing Date: 8 Apr 2019
Appellant(s): Rivera, Adrian



__________________
THOMAS M. CHAMPAGNE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al (US Patent 7,328,651 B2) in view of Hustvedt et al
(US Patent 5.540.263 A).
With respect to claim 1, Halliday et al discloses of a multi-mode beverage brewer 201 (Col. 17, lines 21-32; Figures 36-43), comprising: a body 210 (Col. 17, lines 33-36; Figures 36-43); a brewing chamber 250 arranged in the body 210 and configured to receive and contain beverage brewing material 1 (i.e. beverage ingredients 200 within cartridge), to receive a flow of water from a water source 220 and through the beverage brewing material 1 (Col. 18, lines 38-56; Figure 43), thereby brewing a beverage (dispensing filtered products such as roast and around coffee or leaf tea. Along with other products such as chocolate, coffee, tea, sweeteners, cordials, flavorings, alcoholic beverages, flavored milk, fruit juices, squashes, sauces and desserts) and to release the brewed beverage through a brewing chamber outlet 43 (Col. 22, lines 39-65; Figure 43); a flow controller 230, 235 (i.e. three-wav valve or pump 230 or air compressor 235 with one-way valve; Col. 19, lines 10-47; Figures 35-43) (i.e. receptacle; Figure 43) to receive the brewed beverage from the brewing chamber outlet 43 (Col. 17, lines 52 thru Col. 18, lines 8; Figures 36-43).
Halliday et al teaches the invention as described above but fails to explicitly teach that the selector is configured as a magnetic element and a magnetic sensing element; wherein one of the magnetic element and the magnetic sensing element is arranged in the body; and wherein another of the magnetic element and the magnetic sensing element is arranged in the tray.
In the same field of endeavor of a soup brewing device, Hustvedt et al teaches that it is known in the art that the selector 152, 156 is configured as a magnetic element 156 and a magnetic sensing element 152 (Col. 9, lines 34-58; Figures 3); wherein one of the magnetic element 156 and the magnetic sensing element 152 is arranged in the body 22 (Col. 9, lines 34-58; Figures 3); and wherein another of the magnetic element 156 and the magnetic sensing element 152 is arranged in the tray 110 (Col. 9, lines 34-58; Figures 3). The advantage of combining the teachings of Halliday et al in view of Hustvedt et al is for purposes of a safe operation of the brewer that allows for the brewer body and the tray to be properly positioned via the magnets.


With respect to claim 2, Halliday et al teaches that the flow controller 230, 235 (i.e. three-wav valve or pump 230 or air compressor 235 with one-way valve; Col. 19, lines 10-47; Figures 35-43) includes an electrically-controlled valve 136, wherein it would have been obvious to adapt the flow controller of Halliday et al with an electrically-controlled valve to effectively and accurately operate the valve as known in the art (Col. 8, lines 27-41; Col. 19, lines 34-41; Figure 43).

With respect of claim 3, Halliday et al teaches that the flow controller 230, 235 includes an electrically-controlled pump 230 (Col. 19, lines 42-47; Figure 43).

With respect to claim 7, Halliday et al discloses a multi-mode beverage brewer 201 (Col. 17, lines 21-32; Figures 36-43), comprising: a body 210 (Col. 17, lines 33-36; Figures 36-43); chamber means 250 arranged in the body 210 for receiving and containing beverage brewing material 1 (i.e. beverage ingredients 200 within cartridge), for receiving a flow of water from a water source 220 and through the beverage brewing material 1 (Col. 18, lines 38-56; Figure 43), thereby brewing a beverage (i.e. dispensing products such as roast and ground coffee or leaf tea. Along with other products such as chocolate, coffee, tea, sweeteners, cordials, flavorings, alcoholic beverages, flavored milk, fruit juices, squashes, sauces and desserts), and for releasing the brewed beverage through a chamber means outlet 43 (Col. 22, lines 39-65; Figure 43); flow- control means 230, 235 (/.e. three-way valve or pump 230 or air compressor 235 with one-way valve; Col. 19, lines 10-47; Figures 35-43) arranged in the body 210 for controlling the flow of water to the chamber means 250 such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the chamber means 250 (Col. 19, lines 24-37; Figure 43); selection means 240 for actuating the first mode or the second mode of the flow-control means 230, 235 (Col. 18, lines 9- 24; Col. 19, lines 42-46); and support means 270 for supporting a brewed beverage container (/.e. receptacle; Figure 43) to receive the brewed beverage from the chamber means 250 (Col. 17, lines 52 thru Col. 18, lines 8; Figures 36-43).
Halliday et al teaches the invention as described above but fails to explicitly teach that the selection means is configured as a magnet and a magnetic sensing element; wherein one of the magnet and the magnetic sensing element is arranged in the body; and wherein another of the magnet and the magnetic sensing element is arranged in the support means.
In the same field of endeavor of a soup brewing device, Hustvedt et al teaches that it is known in the art that the selection means 152, 156 is configured as a magnet 156 and a magnetic sensing element 152 (Col. 9, lines 34-58; Figures 3); wherein one of the magnet 156 and the magnetic sensing element 152 is arranged in the body 22 (Col. 9, lines 34-58; Figures 3); and wherein another of the magnet 156 and the 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to modify Halliday et al, with Hustvedt et al, to add to the multi-mode beverage brewer operation of brewing soup as taught by Halliday et al, to incorporate the magnet and magnetic sensing element of the selection means as taught by Hustvedt et al for purposes of a safe operation of the brewer that allows for the brewer body and the tray to be properly positioned via the magnets.

With respect to claim 11, Halliday et al teaches that the selection means 240 is an automatic selector (Col. 18, lines 9-24; Figures 35-43), and the beverage brewer 201 includes a manual selector 241 configured to actuate the first mode or the second mode of the flow controller 230, 235 at the direction of a user if the automatic selector 240 is not engaged to actuate the first mode or the second mode of the flow controller 230, 235 (Col. 18, lines 9-56; Col. 19, lines 34-47; Figures 35-43).

With respect to claim 12, Halliday et al teaches that the automatic selector 240 is configured to override the manual selector 241 (Col. 18, lines 9-56; Col. 19, lines 34-47; Figures 35-43).



With respect to claim 14, Halliday et al teaches that a flow controller 230, 235 (i.e. three-way valve or pump 230 or air compressor 235 with one-way valve; Col. 19, lines 10-47; Figures 35-43) is configured to control the flow of water to the brewing chamber 250 such that in a first mode a positive quantity of water (Col. 18, lines 57 thru Col. 19, line 1) or in a second mode a second positive quantity of water is provided to the brew chamber 250 (Col. 18, line 57 thru Col. 19, line 8; Col 19, lines 34-47; Figure 43).

With respect to claim 15, Halliday et al discloses that the selector 240 is configured to actuate the first mode or the second mode of the flow controller 230, 235, wherein the first and second modes are active brewing modes (Col. 19, lines 34-47; Figures 35-43).

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al (US Patent 7,328,651 B2) in view of Hustvedt et al (US Patent 5,540,263 A) as applied to claim 1 above, and further in view of Hoffman et al (US 5,183,998 A).
With respect to claim 4, Halliday et al in view of Hustvedt, as applied to claim 1, does not explicitly teach that the body includes a passage, and the magnetic sensing 
Hoffman et al teaches that the body 10 includes a passage (Figure 9C), and the magnetic sensing element 145 is disposed in the body 10 at a sensing distance to the passage (Col. 12, lines 2-12; Figure 9C); the tray 21 includes a probe 155 carrying the magnetic element 153 (Col. 11, line 50 thru Col. 12, line 12; Figures 9A-9C); and the probe 155 is configured to enter the passage such that the magnetic sensing element 145 senses the magnetic element 153 (Col. 11, line 50 thru Col. 12, line 12; Figures 9C).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetic and magnetic sensor as taught by Halliday et al in view of Hustvedt et al to incorporate the magnet probe and magnetic sensor switch as taught by Hoffman et al because Hoffman et al to allow the user to adjust the warming temperature level and thus obtain the temperature desired by the user for the beverage.

With respect to claim 5, Halliday et al in view of Hustvedt et al, as applied to claim 4, does not explicitly teach of a brewed beverage container support, configured to 
Hoffman et al teaches of a brewed beverage container support 14, configured to be coupled with the tray 21 to position the magnetic element 153 within the passage (Figure 9C) to actuate the first mode or the second mode of the flow controller 22 (Col. 6, lines 44-68; Col. 11, line 50 thru Col. 12, line 12; Figures 9C); the probe 155 is configured to enter the passage (Col. 11, line 50 thru Col. 12, line 12; Figures 9C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetic element as taught by Halliday et al in view of Hustvedt et al, to incorporate the magnet probe as taught by Hoffman et al because Hoffman et al to allow the user to adjust the warming temperature level and thus obtain the temperature desired by the user for the beverage.

With respect to claim 6, Halliday et al, as applied to claim 4, does not explicitly teach that the first and second brewed beverage container supports, configured to be coupled with the tray to position the probe within the passage to actuate the respective first mode or second mode of the flow controller
Hustvedt et al discloses that the first brewed beverage container supports 116, configured to be coupled with the tray 110 to position the magnetic element 156 (i.e. probe) within the passage 24 to actuate the respective first mode or second mode of the flow controller 134 (Col. 9, lines 34-58; Col. 10, line 47 thru Col. 11, line 4; Figures 1-6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the brewed beverage container support as 

With respect to claim 8, Halliday et al in view of Hustvedt et al, as applied to claim 1, does not explicitly teach that the tray includes a hot plate configured to maintain a temperature of a brewed beverage received by a brewed beverage container supported by the tray when the hot plate is actuated.
Hoffman et al teaches that the tray 14 includes a hot plate 21 configured to maintain a temperature of a brewed beverage received by a brewed beverage container supported 20 by the tray 14 when the hot plate 21 is actuated (Col. 6, lines 45-68; Figures 1-4 and 9C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add to the to the tray as taught by Halliday et al in view of Hustvedt et al, to incorporate the hot plate as taught by Hoffman et al to allow 

With respect to claim 9, Halliday et al in view of Hustvedt et al, as applied to claim 8, does not explicitly teach that a selector means is configured to actuate the hot plate.
Hoffman et al teaches that it is known in the art to provide a selector means 155 is configured to actuate the hot plate 21 (Col. 6, lines 45-68; Col. 11, line 50 thru Col. 12, line 12; Figures 1-4 and 9C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the selection means operation as taught by Halliday et al in view of Hustvedt et al to incorporate the selector with the hot plate as taught by Hoffman et al because Hoffman et al to allow the user to adjust the warming temperature level and thus obtain the temperature desired by the user for the beverage.

With respect to claim 10, Halliday et al in view of Hustvedt et al, as applied to claim 9, does not explicitly teach that the selector is configured to actuate the hot plate based on whether the first mode or the second mode of the flow controller is actuated.
Hoffman et al teaches that it is known in the art to provide a selector 155 that is configured to actuate the hot plate 21 based on whether the first mode or the second 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the selection means operation as taught by Halliday et al in view of Hustvedt et al to incorporate the selector with the hot plate as taught by Hoffman et al because Hoffman et al to allow the user to adjust the warming temperature level and thus obtain the temperature desired by the user for the beverage.

(2) Response to Argument
AA1. Appellant argues on pages 18 and 34 of 69 of Appeal brief that although Halliday et al is a beverage preparation machine that can operate in two modes, these modes do not include a first mode in which a first quantity of water and a second mode in which a second quantity of water is provided to the brew chamber, as recited in claims 1 and 7.
ER1. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the prior art Halliday. As shown below in Figure 35 of Halliday et al, Halliday et al teaches of a beverage preparation machine 201 (Col. 17, lines 21-32) that includes a control processor and a user interface 240 that can be manually operated (Col. 18, lines 22-24). Halliday et al teaches that the user interface 240 comprises of a start/stop button 241 (Col. 18, lines 9-11) that is used to control the volume adjustments of delivered beverage (Col. 18, lines 25-33) by the water pump 230 (Col. 19, lines 1-9) to a receptacle at the dispense station 270 (Col. 17, lines 52-61). Thus with the user interface 240 being used to manually adjust the volume of beverage 

[AltContent: arrow][AltContent: textbox (Beverage Preparation Machine)][AltContent: arrow][AltContent: textbox (User Interface)][AltContent: arrow][AltContent: textbox (Start/Stop Button)]
    PNG
    media_image2.png
    707
    556
    media_image2.png
    Greyscale

Figure 35 of Halliday et al

[AltContent: arrow][AltContent: textbox (Water Pump)][AltContent: arrow][AltContent: textbox (Air Compressor)]
    PNG
    media_image3.png
    765
    595
    media_image3.png
    Greyscale

Figure 43 of Halliday et al
Furthermore, Halliday et al teaches that the beverage preparation machine 201 can operate in either a manual or an automatic mode (Col. 18, lines 12-17). Based on the disclosure of Halliday et al choosing the manual mode allows for the operator to adjust the volume of delivered beverage (Col. 18, lines 22-33). Thus the examiner interprets that the various modes that produces different quantities of water to the brew chamber 250 within the manual operating mode can be actuated by the user interface’s start/stop button 240-241 as taught by Halliday et al.  

AA2. Appellant argues on page 18 and 34 of 69 of Appeal brief that Halliday et al does not disclose a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, as recited in claims 1 and 7.
ER2. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. As shown in Figure 43 of Halliday et al above, the examiner interprets that Halliday et al is equipped with at least one of a flow controller comprising a water pump 230 (Col. 18, lines 62-66), an air compressor 235 with a one way valve (Col. 19, lines 35-41) and a three way valve (Col. 19, lines 26-33). Halliday et al teaches that the control processor of the beverage preparation machine 201 can adjust the flow rate of water through the water pump 230 (Col. 18, lines 57-60), adjust the flow rate of delivered beverage via the air compressor 235 (Col. 19, lines 35-41) based on the information sent to the control processor by the optical cartridge recognition means 252 (Col. 24, lines 41-48). Furthermore the volume of water through the water pump 230 can be adjusted based on the consumer preference using the start/stop button 241 to control the amount of water pumped from the water tank 220 to the brewing chamber 250 (Col. 18, lines 25-33; Col. 19, lines 1-9; Figure 43). Therefore since Halliday et al teaches of the three-way valve, water pump 230 and air compressor 235 with one-way valve as a structures to control the flow of water to and from the brewing chamber 250, Halliday et al does disclose of at least one multi-mode flow controller that produces quantities of water that are different from one another.    

AA3. Appellant argues on page 20 of 69 of Appeal brief that although two modes are mentioned, Halliday et al, do not disclose or suggest a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, as recited in claim 1.  
ER3. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. As stated up above in examiner’s response ER2, Halliday et al teaches that the beverage preparation machine 201 can operate in either a manual or an automatic mode (Col. 18, lines 12-17). Halliday et al teaches that the volume adjustments to the delivered beverage is controlled by a user operating the start/stop button 241 on the user interface 240 (Col. 18, lines 22-33). Based on the disclosure of Halliday et al choosing to operate the beverage preparation machine 201 in manual mode allows for an user to adjust the volume of delivered beverage (Col. 18, lines 22-33) from the brewing chamber 250 and to the brewing chamber 250 using volume adjustments to the water pump 230 via the start/stop button 241 (Col. 18, lines 57-60). Thus the examiner interprets that Halliday et al does disclose that the user interface’s start/stop button 240-241 to be a selector as taught by Halliday et al that is configured to actuate a first mode in which a first quantity of water and a second mode in which a second quantity of water is provided to the brew chamber 250.  

AA4. Appellant argues on page 20 of 69 of Appeal brief that Halliday et al does not disclose or suggest a selector configured as a magnetic element and a magnetic sensing element, wherein one element is arranged in the body and the other element is arranged in a tray.
ER4. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation that the combination of Halliday et al and Hustvedt et al. As disclosed above, the examiner indicated that although Halliday et al teaches of a selector (i.e. start/stop button 241) configured to actuate the first mode and the second .i.e. the water pump 230, the air compressor 235 with one way valve and a three way valve), Halliday et al does not teach that the selector is configured as a magnetic element and a magnetic sensing element, and wherein one element is arranged in the body and the other element is arranged in a tray. The examiner remedied the selector deficiencies of Halliday et al with the selector as taught by Hustvedt et al. Hustvedt et al as disclosed below in Figure 3, shows of a soup brewing device 20 that includes a selector 152, 156 configured as a magnetic element 156 arranged in the body 22 and a magnetic sensing element 152 arranged in the tray 110 (Col. 9, lines 34-58; Figure 3). Although Halliday et al does not teach of a selector 241 including a magnetic element and a magnetic sensing element, it would have been obvious to one of ordinary skill in the art to add to the receptacle stand 271 as taught by Halliday et al where the dispensation of beverage takes place to incorporate the magnetic element 156 and magnetic sensing element 152 of the tray 110 as taught by Hustvedt et al for receiving a cup or a cup-like receptacle for the purpose of a safe operation of the brewer. Therefore since Hustvedt et al teaches of a selector configured as a magnetic element 156 and a magnetic sensing element 152, wherein one element is arranged in the body 22 and the other element is arranged in a tray 110, the combination of Halliday et al and Hustvedt et al reads on language of claim 1.      

[AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Tray)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Selector)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Magnetic Sensing Element)][AltContent: textbox (Magnetic Element )]
    PNG
    media_image4.png
    823
    556
    media_image4.png
    Greyscale

Figure 3 of Hustvedt et al.

AA5. Appellant argues on page 21 of 69 of Appeal brief that Halliday et al does not disclose or suggest the claimed selector configured as a magnetic element and a magnetic sensing element, wherein one element is arranged in the body and the other element is arranged in a tray.
ER5. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination of Halliday et al and Hustvedt et al. See examiner’s response ER4 regarding the selector configured as a magnetic element and a magnetic sensing element (See figure 3 of Hustvedt et al above).  
AA6. Appellant argues on page 22 of 69 of Appeal brief that although Hustvedt et al. disclose a Hall Effect sensor that interacts with a magnet to avoid spills, Hustvedt et al. do not disclose or suggest the claimed selector, which determines a volume of beverage to be produced.
ER6. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Hustvedt et al. Although Halliday et al teaches of a selector 241 (i.e. start/stop button 241) that determines different volumes of beverage to be produced, Hustvedt et al does teach of a selector 152, 156 configured as a magnetic element 156 and a magnetic sensing element 152 (i.e. Hall effect sensor 152) that controls the disbursement of various volumes of brewed beverage that can be either automatically adjusted or can be adjusted manually through a keyboard 164 and controller 140 (Col. 10, lines 19-34; Figure 6). Hustvedt et al discloses that a photocell 154 determines if a cup is present on the tray 110 and whether the cup is full or not a full cup, thus the hall effect sensor 152 determines that the tray 110 is present and properly oriented such that the microprocessor can cause the tray 110 to rotate or continue to operate until the photocell 154 has determined that the cup is full and stops the rotation of the tray until the full cup is removed (Col. 10, lines 47-58). Therefore the examiner interprets that the selector 152, 156 as taught by Hustvedt et al does not stop operation of the tray when the cup is partially full, but when the cup is completely full (Col 10, lines 3-7; Figures 7A-7D).  Therefore the examiner interprets that Hustvedt et al. does disclose and suggest a claimed selector 152, 156 that determines different volumes of beverage to be produced within the cup 114 positioned on the tray 110. 




    PNG
    media_image5.png
    371
    479
    media_image5.png
    Greyscale

Figure 6 of Hustvedt et al 


    PNG
    media_image6.png
    812
    537
    media_image6.png
    Greyscale

Figures 7A-7D of Hustvedt et al 

AA7. Appellant argues on page 22 of 69 of Appeal brief that Hustvedt et al. does not overcome the deficiencies with respect to Halliday et al. That is, Hustvedt et al. also do not disclose or suggest a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber as recited in claim 1.
ER7. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Hustvedt et al. As disclosed in examiner responses ER2 and ER3 above, although Halliday et al teaches of flow controller that determines a 
However, if a remedy was needed for Halliday et al regarding the flow controller in determining the multiple volumes during different modes, Hustvedt does teach of a photocell 154 can be used as a flow controller 154 in determining whether a cup 114 present on the tray 110 is full or not a full cup.  The examiner did find that with the photocell 154 determining that the cup 114 is not full, the hall effect sensor 152 determines that the tray 110 is present and properly oriented such that the microprocessor can cause the tray 110 to rotate or continue to operate until the photocell 154 has determined that the cup is full and stops the rotation of the tray until the full cup is removed (Col. 10, lines 47-58). Therefore the examiner interprets that Hustvedt et al. does disclose and suggest a flow controller that determines a first and second mode with each mode having different volume of beverage to be produced within the cup 1114 positioned on the tray 110 (See Figures 7A-7D above).
Furthermore if a remedy was needed for Halliday et al regarding the selector 241 in determining the multiple volumes of water during different modes, Hustvedt et al does teaches of a selector 152, 156 configured as a magnetic element 156 and a magnetic sensing element 152 (i.e. Hall effect sensor 152) that controls the disbursement of various volumes of brewed beverage that can be either automatically adjusted or can be adjusted manually through a keyboard 164 and controller 140 (Col. 10, lines 19-34; Figure 6). Therefore the examiner interprets that the selector 152, 156 as taught by 

AA8. Appellant argues on page 22 of 69 of Appeal brief that Hustvedt et al. does not disclose or suggest multiple water volumes, or even a brewing chamber at all, because the water flows directly into the serving bowl, where soup is reconstituted.
ER8. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Hustvedt et al. As disclosed in examiner’s response ER2,  ER3 and ER7 above, Hustvedt et al teaches about controlling the disbursement of various volumes of brewed beverage that can be either automatically adjusted or can be adjusted manually via a keyboard 164 and controller 140 (Col. 10, lines 19-34; Figure 6). Appellant is correct that Hustvedt et al does not teach of a brewing chamber at all, however there being no need for the examiner to remedy Halliday et al since Halliday et al teaches of a brewing chamber. Furthermore with Halliday et al teaching of a brewing chamber there is no deficiency for Hustvedt et al to remedy, thus the argument of Hustvedt et al does not disclose or suggest a brewing chamber is moot. 

AA9. Appellant argues on page 24 of 69 of Appeal brief that Halliday et al does not discloses or suggest of an electrically-controlled valve. The rejection of claim 2, therefore, should be reversed. 
ER9. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. Halliday et al teaches that the air compressor 235 is operatively connected to the cartridge head 250 by means of a one-way valve and controlled by a control processor (Col. 19, lines 34-41; Figure 43 above). Since both the air compressor 235 along with the one-way valve is controlled by the control processor, the examiner interprets that Halliday does discloses and suggest of an electrically-controlled valve.   

AA10. Appellant argues on page 26 of 69 of Appeal brief that Halliday et al. discloses a water pump, but neither Halliday et al nor Hustvedt et al disclose or suggest a multi-mode beverage brewer flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber or a selector configured as a magnetic element and a magnetic sensing element, as recited in claim 1, from which claim 3 depends. The rejection of claim 3, should be reversed.
ER10. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination of Halliday et al and Hustvedt et al. As disclosed in examiner’s response ER2, ER3 and ER7 above, Halliday et al teaches of a multiple mode beverage brewer flow controller by using the start/stop button 241 to adjust the volume through the water pump 230 (Col. 18, lines 25-33; Col. 19, lines 1-9). 
Furthermore, as disclosed above the examiner indicated that even if Halliday’s flow controller was modified in view of Hustvedt et al, Hustvedt et al does teaches about a multiple mode flow controller used in controlling the disbursement of various volumes of brewed beverage that can be either automatically adjusted or can be adjusted manually via a keyboard 164 and controller 140 (Col. 10, lines 19-34; Figure 6). Therefore, the examiner interprets that both Halliday et al and Hustvedt et al teaches of a multi-mode beverage brewer flow controller to control the flow of water to the brewing chamber. 
Also as stated above in examiner’s response ER4 and ER5 above, Halliday et al fails to teach of a selector configured as a magnetic element and a magnetic sensing element, however Hustvedt et al does teach of a selector configured as a magnetic element and a magnetic sensing element (Col. 9, lines 34-58; Figure 3). Therefore the combination of Halliday et al and Hustvedt et al does teach of a selector configured as a magnetic element and a magnetic sensing element. 

AA11. Appellant argues on page 34 of 69 of Appeal brief that Halliday et al does not disclose or suggest that there are two modes in which two different respective quantities of water are provided to the chamber means, as recited in claim 7.
ER11. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday. The examiner interprets that neither claims 1 nor 7 
However if claims 1 and 7 did recite that there are two modes in which two different respective quantities of water are provided to the chamber means, the examiner interprets that Halliday et al does teaches of a multiple modes beverage preparation machine 201 that does produce different quantities of water to the brewing chamber 250 based on the adjustments made to the volume by an operator via the start/stop button 241 to control the water pump 230 to dispense water to and beverage from the brewing chamber 250 (Col. 18, lines 25-33; Col. 19, lines 1-9). Since Halliday et al teaches that there are two modes in which two different respective quantities of water are provided to the chamber means, the examiner interprets that Halliday et al does discloses and suggest two modes in which two different respective quantities of water are provided to the chamber means.

AA12. Appellant argues on pages 34-35 of 69 of Appeal brief that Halliday et al does not disclose or suggest that the water pump is configured to configured to control the flow of water to the chamber means such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the chamber means, as recited in claim 7.
ER12. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. See examiner’s response ER1 and ER2 above. 

AA13. Appellant argues on pages 36 of 69 of Appeal brief that although two modes are mentioned, Halliday et al, do not disclose or suggest selection means configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the chamber means, as recited in claim 7.  
ER13. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. See examiner’s response ER1 above.

AA14. Appellant argues on pages 36 of 69 of Appeal brief that Halliday et al do not disclose or suggest selection means configured as a magnet and a magnetic sensing element, wherein one element is arranged in the body and the other element is arranged in support means.
ER14. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner’s responses ER4 and ER5 above.

AA15. Appellant argues on pages 37 of 69 of Appeal brief that Halliday et al does not disclose or suggest the claimed selection means configured as a magnet and a 
ER15. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner’s responses ER4 and ER5 above.

AA16. Appellant argues on pages 38 of 69 of Appeal brief that although Hustvedt et al. disclose a Hall Effect sensor that interacts with a magnet to avoid spills, Hustvedt et al. do not disclose or suggest the claimed selection means, which determines a volume of beverage to be produced.
ER16. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner’s responses ER6 above.

AA17. Appellant argues on pages 38 of 69 of Appeal brief that Hustvedt et al. do not overcome the deficiencies noted above with respect to Halliday et al. That is, Hustvedt et al. also do not disclose or suggest a flow-control means that is configured to control the flow of water to the chamber means such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the chamber means, or a selection means configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the chamber means as recited in claim 7. 
Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner’s response ER7 above. 

AA18. Appellant argues on pages 38 of 69 of Appeal brief that Hustvedt et al. does not disclose or suggest multiple water volumes, or even a chamber means at all, because the water flows directly into the serving bowl, where soup is reconstituted.
ER18. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner’s response ER8 above.

AA19. Appellant argues on pages 40 of 69 of Appeal brief that the rejection of claim 11, therefore, should be reversed.
ER19. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. As disclosed in examiner’s responses ER1 and ER2 above, Halliday et al teaches that the control processor of the beverage preparation machine 201 can adjust the volume of water through the water pump 230 based on the operator’s preference using the start/stop button 241 to control the amount of water pumped from the water tank 220 to the brewing chamber 250 (Col. 18, lines 25-33; Col. 19, lines 1-9; Figure 43). Halliday et al also teaches that adjustments made to the flow rate of water through the water pump 230 (Col. 18, lines 57-60), adjustments made to the flow rate of delivered beverage via the air compressor 235 (Col. 19, lines 
Furthermore the volume of water through the water pump 230 can be adjusted based on the consumer preference using the start/stop button 241 to control the amount of water pumped from the water tank 220 to the brewing chamber 250 (Col. 18, lines 25-33; Col. 19, lines 1-9; Figure 43). Halliday et al teaches that the control processor receives one or more variables for one or more operational parameters to control the flow rate during the discharge and purge stage via an optical cartridge recognition means (Col. 19, lines 42-58). Halliday et al indicates that a cartridge code provided on or in the cartridge representing operational parameters (Col. 19, lines 59-67) are decoded by processing software (Col. 24, line 65 thru Col. 25, line 6) and stored in the memory of the control processor (Col. 20, lines 55-67) for the adjustments of individual operational parameters of the dispense cycle (Col. 24, lines 41-48; Figure 45). Once the cartridge recognition operation is preformed and the operational parameters are adjusted by the control processor, the consumer operates the start/stop button 241 to start/stop the discharge cycle (Col. 28, lines 20-31). Thus with the beverage preparation machine 201 being able recognize different cartridge codes to adjust the individual operation parameters via the control processor and memory, the examiner interprets that the beverage preparation machine 201 water pump and air compressor 235 each have at least two modes of operations such that a first mode will produce a first quantity of water and a second mode will produce a second quantity of water that is different from the first quantity of water dispensed from the brewing chamber as a delivered beverage. Furthermore with the more than one operating modes being the total 

AA20. Appellant argues on pages 42 of 69 of Appeal brief that Halliday et al. does not disclose or suggest in the cited passages nor elsewhere in the reference of an automatic override of the manual mode.
ER20. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. See examiner’s responses ER1, ER2 and ER 19 above.

AA21. Appellant argues on pages 44 of 69 of Appeal brief that the rejection of claim 13, therefore, should be reversed.
ER21. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of Halliday et al. Halliday et al teaches of a brewing chamber 250 is configured to receive and contain ground beverage brewing material 1 (i.e. beverage ingredients 200 within cartridge; Col. 17, lines 21-32; Figures 35-45). Therefore claim 13 should not be reversed because Halliday et al teaches all of the limitations of claim 13. 

AA22. Appellant argues on pages 45-46 of 69 of Appeal brief that neither Halliday et al or Hustvedt et al discloses or suggest a selector that is configured to 
ER22. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner responses ER4, ER5, ER6 and ER10 above.

AA23. Appellant argues on pages 47 of 69 of Appeal brief that the rejection of claim 15, therefore, should be reversed.
ER23. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al. See examiner responses ER2, ER3 and ER7 above.

AA24. Appellant argues on pages 51 of 69 of Appeal brief that Hoffman et al does not overcome the deficiencies noted above with respect to Halliday et al and Hustvedt et al and claim 1. Halliday et al and Hustvedt et al, Hoffman et al. does not disclose or suggest a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, or a selector configured as a magnetic element and a magnetic sensing element, to actuate a first mode or a second mode of a flow controller such that in a first mode a first quantity of water or in a second 
ER24. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al and Hoffman et al. As disclosed in examiner responses ER2, ER3 and ER7 above, Halliday et al  teaches of a selector used to actuate a flow controller to control a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber. Therefore there is no reason to modify a flow control means and selector means for the controlling of the a first and a second quantity of water as taught by Halliday et al in view of Hustvedt et al or Hoffman et al. However regarding claim 4, the combination of Halliday et al and Hustvedt et al fails to teach that the body includes a passage, and the magnetic sensing element is disposed in the body at a sensing distance to the passage; the tray includes a probe carrying the magnetic element; and the probe is configured to enter the passage such that the magnetic sensing element senses the magnetic element to actuate the first mode or the second mode of the flow controller as recited in claim 4.
Hoffman et al teaches that the body 10 includes a passage (Figure 9C), and the magnetic sensing element 145 is disposed in the body 10 at a sensing distance to the passage (Col. 12, lines 2-12; Figure 9C); the tray 21 includes a probe 155 carrying the magnetic element 153 (Col. 11, line 50 thru Col. 12, line 12; Figures 9A-9C); and the probe 155 is configured to enter the passage such that the magnetic sensing element 145 senses the magnetic element 153 (Col. 11, line 50 thru Col. 12, line 12; Figures 

AA25. Appellant argues on pages 54 of 69 of Appeal brief that none of the cited references discloses or suggests a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, or a selector configured as a magnetic element and a magnetic sensing element, to actuate a first mode or a second mode of a flow controller such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, all as recited in claim 1. The rejection of claim 5, which depends from claim 1 therefore, should be reversed.
ER25. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al and Hoffman et al. As disclosed in examiner responses ER2, ER3 and ER7 above, Halliday et al  teaches of a selector used to actuate a flow controller to control a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber. Therefore there is no reason to modify a flow control means and selector means for the controlling of the a first and a second quantity of water as taught by Halliday et al in view of Hustvedt et al or Hoffman et al. However 
Hoffman et al teaches of a brewed beverage container support 14, configured to be coupled with the tray 21 to position the magnetic element 153 within the passage (Figure 9C) to actuate the first mode or the second mode of the flow controller 22 (Col. 6, lines 44-68; Col. 11, line 50 thru Col. 12, line 12; Figures 9C); the probe 155 is configured to enter the passage (Col. 11, line 50 thru Col. 12, line 12; Figures 9C). Since Hoffman et al remedies the deficiencies of the combination Halliday et al and Hustvedt et al regarding a selector to actuate the flow controller, the combination of Halliday et al and Hustvedt et al and Hoffman et al teaches all of the language of claim 5.

AA26. Appellant argues on pages 56 of 69 of Appeal brief that that none of the cited references discloses or suggests a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, or a selector configured as a magnetic element and a magnetic sensing element, to actuate a first mode or a second mode of a flow controller such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, 
ER26. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al and Hoffman et al. As disclosed in examiner responses ER2, ER3 and ER7 above, Halliday et al  teaches of a selector used to actuate a flow controller to control a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber. Therefore there is no reason to modify a flow control means and selector means for the controlling of the a first and a second quantity of water as taught by Halliday et al in view of Hustvedt et al or Hoffman et al. However regarding claim 6, Halliday et al fails to teach of that the first and second brewed beverage container supports, configured to be coupled with the tray to position the probe within the passage to actuate the respective first mode or second mode of the flow controller
Hustvedt et al does teach that the first brewed beverage container supports 116, configured to be coupled with the tray 110 to position the magnetic element 156 (i.e. probe) within the passage 24 to actuate the respective first mode or second mode of the flow controller 134 (Col. 9, lines 34-58; Col. 10, line 47 thru Col. 11, line 4; Figures 1-6). Since Hustvedt et al remedies the deficiencies of Halliday et al regarding the selector to actuate a flow controller, there is no need to further remedy the combination of Halliday et al and Hustvedt et al with Hoffman et al. Therefore the combination of Halliday et al and Hustvedt et al teaches all of the language of claim 6.

AA27. Appellant argues on pages 58 of 69 of Appeal brief that none of the cited references discloses or suggests a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, or a selector configured as a magnetic element and a magnetic sensing element, to actuate a first mode or a second mode of a flow controller such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, all as recited in claim 1. Therefore the rejection of claim 8, which depends from claim 1 therefore, should be reversed.
ER27. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al and Hoffman et al. As disclosed in examiner responses ER2, ER3 and ER7 above, Halliday et al  teaches of a selector used to actuate a flow controller to control a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber. Therefore there is no reason to modify a flow control means and selector means for the controlling of the a first and a second quantity of water as taught by Halliday et al in view of Hustvedt et al or Hoffman et al. However regarding claim 8, the combination of Halliday et al and Hustvedt et al fails to teach that the tray includes a hot plate configured to maintain a temperature of a brewed beverage received by a brewed beverage container supported by the tray when the hot plate is actuated.


AA28. Appellant argues on pages 60 of 69 of Appeal brief that none of the cited references discloses or suggests a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, or a selector configured as a magnetic element and a magnetic sensing element, to actuate a first mode or a second mode of a flow controller such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, all as recited in claim 1. Therefore the rejection of claim 9, which depends from claim 1 therefore, should be reversed.
ER28. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al and Hoffman et al. As disclosed in examiner responses ER2, ER3 and ER7 above, Halliday et al  teaches of a selector used to actuate a flow controller to control a first mode in which a first quantity of water or a second mode in which a second quantity of water is 
Hoffman et al teaches that it is known in the art to provide a selector means 155 is configured to actuate the hot plate 21 (Col. 6, lines 45-68; Col. 11, line 50 thru Col. 12, line 12; Figures 1-4 and 9C). Since Hoffman et al remedies the deficiencies of the combination Halliday et al and Hustvedt et al regarding the selector to actuate the hot plate, the combination of Halliday et al and Hustvedt et al and Hoffman et al teaches all of the language of claim 9.

AA29. Appellant argues on pages 62 of 69 of Appeal brief that that none of the cited references discloses or suggests a flow controller that is configured to control the flow of water to the brewing chamber such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, or a selector configured to actuate a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber, or a selector configured as a magnetic element and a magnetic sensing element, to actuate a first mode or a second mode of a flow controller such that in a first mode a first quantity of water or in a second mode a second quantity of water is provided to the brew chamber, all as recited in claim 1. Therefore the rejection of claim 10, which depends from claim 1 therefore, should be reversed.
ER29. Examiner’s Response: The Examiner respectfully disagrees with Appellant’s interpretation of the combination Halliday et al and Hustvedt et al and Hoffman et al. As disclosed in examiner responses ER2, ER3 and ER7 above, Halliday et al  teaches of a selector used to actuate a flow controller to control a first mode in which a first quantity of water or a second mode in which a second quantity of water is provided to the brew chamber. Therefore there is no reason to modify a flow control means and selector means for the controlling of the a first and a second quantity of water as taught by Halliday et al in view of Hustvedt et al or Hoffman et al. However regarding claim 10, the combination of Halliday et al and Hustvedt et al fails to teach that the selector is configured to actuate the hot plate based on whether the first mode or the second mode of the flow controller is actuated.
Hoffman et al teaches that it is known in the art to provide a selector 155 that is configured to actuate the hot plate 21 based on whether the first mode or the second mode of the flow controller is actuated 17 (Col. 6, lines 45-68; Col. 11, line 50 thru Col. 12, line 12; Figures 1-4 and 9C). Since Hoffman et al remedies the deficiencies of the combination Halliday et al and Hustvedt et al regarding a selector to actuate the hot plate, the combination of Halliday et al and Hustvedt et al and Hoffman et al teaches all of the language of claim 10.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DIALLO I DUNIVER/Examiner, Art Unit 3761
                                                                                                                                                                                                        
Conferees:


                                                                                                                                                                                              /TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.